[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS

                 FOR THE ELEVENTH CIRCUIT
                  ________________________              FILED
                                               U.S. COURT OF APPEALS
                         No. 11-15817            ELEVENTH CIRCUIT
                                                     JULY 9, 2012
                     Non-Argument Calendar
                   ________________________           JOHN LEY
                                                       CLERK

               D.C. Docket No. 9:11-cr-80103-KAM-1



UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

                             versus

JOSE MANUEL AVILES-TORRES,

                                                 Defendant-Appellant.

                   ________________________

                         No. 11-15829
                     Non-Argument Calendar
                   ________________________

               D.C. Docket No. 9:11-cr-80099-KAM-1



UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,
                                       versus

JOSE MANUEL AVILES-TORRES,
a.k.a. Ramon,
a.k.a. Chaparro,

                                                              Defendant-Appellant.

                          ________________________

                   Appeals from the United States District Court
                       for the Southern District of Florida
                          ________________________

                                   (July 9, 2012)

Before MARCUS, WILSON and BLACK, Circuit Judges.

PER CURIAM:

      J. Rafael Rodriguez, appointed counsel for Jose Aviles-Torres in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Aviles-Torres’s convictions and

sentences are AFFIRMED.




                                         2